Citation Nr: 0315997	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-01 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses for 
services provided at Candler Hospital in January 2001, March 
2001, April 2001, and May 2001.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965. 

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from decisions by the 
Charleston, South Carolina, VA Medical Center (VAMC), which 
denied the veteran's claim for payment of or reimbursement by 
VA of unauthorized medical expenses for services rendered at 
Candler Hospital on the following dates: January 12, 2001; 
January 14, 2001, March 7 to March 13, 2001; April 2 to April 
7, 2001; and May 15 to May 22, 2001. 

As the veteran had previously indicated that he desired a 
hearing before the Board at a local VA office, the Board 
remanded the case in July 2002 to afford the veteran a 
hearing.  In May 2003, the veteran was informed that a 
hearing had been scheduled for June 2003 at the Atlanta, 
Georgia, VA Regional Office (RO).  However, the veteran 
failed to report for his scheduled hearing.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Under the VCAA, VA's duty to notify and assist has been 
significantly expanded.

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A.

A review of the claims file indicates that the VA medical 
center has failed to notify the veteran of the evidence and 
information necessary to substantiate his claim or to inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  Therefore, this case 
must be remanded in order to ensure VA compliance in this 
case with its duty to notify and assist the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In addition, the veteran has asserted that he received VA 
medical treatment in January and February 2001 at a VA 
medical facility in Charleston, South Carolina.  He assets 
that the condition for which he received treatment at Candler 
Hospital resulted from this VA medical treatment.  A review 
of the claims folder indicates that these VA treatment 
records are not associated with the records assembled for 
appellate review.  The procurement of such pertinent medical 
records is required.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before 
the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record"). 

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The medical center must provide the 
veteran appropriate notice under the 
VCAA.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information. 

2.  The medical center should associate 
records for all treatment the veteran 
received for his left lower extremity at 
the Charleston VAMC from January 2001 
through May 2001 with the records 
assembled for appellate review.

3.  If any additional information or 
evidence is received in support of the 
veteran's claims, the medical center 
should readjudicate the veteran's claims.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the agency of original jurisdiction to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2002). 



